Collins, J.,
delivered the opinion of the Court.
This is an application by Howard H. Fairbanks for leave to appeal from the denial of a writ of habeas corpus by Judge Kathryn J. Lawlor of the Circuit Court for Montgomery County.
Petitioner was tried and convicted by Judge Joseph L. Carter of the Criminal Court of Baltimore City for unauthorized use of a motor vehicle and sentenced to two years in the Maryland House of Correction from March 9, 1956.
Petitioner contends that he requested the court to appoint counsel for him and was informed by the court that, if he desired counsel, he must hire one himself. The Federal Constitution does not compel a state to furnish counsel as a matter of right. The lack of counsel in state non-capital trials denies Federal Constitutional protection only when the absence results in a denial to the accused of the essentials of justice. The traverser has the burden of showing that for want of counsel an ingredient of unfairness in the trial resulted in his confinement. Truelove v. Warden, 207 Md. 636, 638, 115 A. 2d 297. The petitioner here does not show and does not claim unfairness in the trial. He does not show that he was deprived of any of his fundamental rights.

Application denied, with costs.